PER CURIAM.
Appellant argues correctly that the trial court erred by giving the “flight” jury instruction under the prohibition set forth in Fenelon v. State, 594 So.2d 292 (Fla.1992).
We conclude that the error was harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
We further find no error in the trial court again sentencing appellant to five and one-half years imprisonment on remand. North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969) is inapplicable here.
AFFIRMED.
POLEN, J., and SEIDLIN, LARRY, Associate Judge, concur.
DELL, J., concurs specially with opinion.